Citation Nr: 0025936	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  94-32 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for low 
back strain with sciatica on and after February 1, 1993.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel






INTRODUCTION

The appellant had active service from January 1970 to March 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1993 rating decision of the Department of 
Veterans Affairs (VA) San Diego Regional Office (RO) which 
denied the claim of entitlement to a compensable evaluation 
for low back strain.  The appellant appealed to the Board, 
which in June 1996 remanded the claim for additional 
development of the record.  Pursuant thereto, the RO by 
January 2000 rating decision granted a temporary total rating 
under 38 C.F.R. § 4.30, beginning November 20, 1992, the date 
of hospitalization and surgery for the low back disability.  
The RO then assigned a 30 percent rating, effective February 
1, 1993, pursuant to Diagnostic Codes 5292 and 5295.  He 
presumably seeks the maximum rating possible, unless he 
clearly expresses an intent to limit his appeal.  AB v. 
Brown, 6 Vet.App. 35 (1993).  The record does not reveal that 
he expressed such an intent.  Thus, the issue on appeal is as 
stated above.  


FINDINGS OF FACT

1.  The appellant's low back strain with sciatica is 
manifested by no more than moderate limitation of motion, 
arthritic changes, and deformity of a vertebral body.  

2.  The appellant's low back strain with sciatica does not 
exhibit functional loss due to pain on lumbar spine motion.  


CONCLUSION OF LAW

The criteria for an rating in excess of 30 percent for low 
back strain with sciatica on and after February 1, 1993 are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.40, 4.45, 4.71a, Diagnostic Codes 5285-5295 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

During service, the appellant complained of low back pain on 
several occasions, diagnosed as muscle strain.  In 1978 he 
developed numbness and tingling in the left lower extremity 
that was believed to be due to S1 radiculopathy.  

X-ray studies of the lumbar spine in June 1981 revealed 
borderline thoracolumbar scoliosis and non-fusion of the 
apophyses of the transverse processes of L1.  A March 1992 
electromyograph (EMG) study of the left lower extremity, 
based on a provisional diagnosis of lower lumbar 
radiculopathy, revealed a normal EMG study.  Private medical 
records show that in October 1992 the veteran complained of 
mid and low-back pain and numbness in the left leg and 
perianal and penis regions and that the left leg dragged when 
he walked.  A magnetic resonance imaging (MRI) scan in 
October 1992 revealed a probable cyst at the T8 level.  A 
November 1992 hospital discharge summary showed the reported 
onset of back and left leg pain in service, but that in about 
1986 his symptoms got worse, as he felt he was losing control 
of the left leg.  He stated that he was not able to run and 
lost his balance if he jumped.  He also reported numbness in 
the left leg with altered sensation in the groin and 
genitals.  Physical examination revealed 5/5 motor strength 
in both lower extremities, intact pinprick sensory perception 
throughout, and decreased light touch and temperature 
sensation on the left side below the level of T7.  In 
November 1992 he underwent a laminectomy at T8, T9, and T10.  

VA examination in April 1993 indicated that the appellant 
walked with a limp on his left leg and had a six-inch scar in 
his mid back.  There was no postural or fixed deformity, and 
musculature of the back was normal without tenderness or 
spasm.  Range of spine motion revealed forward flexion to 85 
degrees; backward extension, lateral flexion, bilaterally, 
and rotation, bilaterally, all to 40 degrees.  There was no 
evidence of pain on motion.  Neurologically, he had foot drop 
and sensory hypesthesia of the left leg and foot.  The 
diagnoses included status post back operation, recurrent low 
back pain with left lumbar radiculopathy, history of fracture 
of the left tibial plateau, and scoliosis thoracolumbar 
spine.  

At a December 1993 hearing, the appellant testified that he 
first noticed numbness in his left foot in 1976, started 
limping in 1989, and did not injure his back after service.  
He also stated he had continuous dull pain in his back, that 
he continued to have symptoms in his left leg after the 
November 1992 surgery, and that his limp was due to his back 
problem.  

VA examination in October 1996 indicated that the appellant 
complained he could not run or play any sports due to 
constant pain in his low back and left lower extremity.  The 
examiner noted that when the appellant walked, his left leg 
dragged as evidenced by the wear on the front edge of the 
sole of his left shoe.  There was no tenderness in the low 
back.  A six-inch surgical scar in the mid-back was adherent 
to the underlying tissue, not tender, not keloid, and not 
hypertrophic.  Examination revealed moderate thoracic 
scoliosis convexity to the right.  Range of spine motion was 
as follows: forward flexion to 25 degrees; backward extension 
and bilateral lateral flexion, bilaterally, to 10 degrees, 
all with pain at the end of the range.  Rotation was 60 
degrees, bilaterally, without pain.  There was no objective 
evidence of pain, fixed deformity or atrophy in the 
musculature of the back.  Straight leg raising was negative.  
X-ray studies revealed moderate lower thoracic convexity to 
the right and a normal lumbar spine.  The diagnoses were 
moderate lower thoracic convexity and arthralgia of the 
lumbar spine, no disease identified. 

VA examination in January 1998 indicated that the appellant 
complained of left-sided numbness near T1 to L1, with 
weakness in the left leg and trouble walking and lifting.  
Examination revealed thoracic spine range of motion as 
flexion 60 degrees, extension backward to 20 degrees, and 
lateral flexion and rotation to 20 degrees.  Neurologically, 
he had partial left foot drop, about 3/5 weakness on the 
left.  Sensory evaluation showed decreased sensation from L1 
to L6 on the right.  The diagnosis was undefined and 
unspecified spinal disease, possibilities include multiple 
sclerosis, recurrent syrinx, and thoracic disc disease.  The 
examiner commented that it was difficult to determine whether 
these symptoms were related to the low back strain.  

A nerve conduction study in February 1998 revealed no 
evidence of peripheral neuropathy in the legs or left 
peroneal neuropathy.  April and May 1998 MRIs showed focal 
increased signal intensity on T1-weighted images, T6-T9, 
scoliosis of the thoracic spine, and degenerative changes of 
the costovertebral joints, and a normal lumbar spine.  

VA examination in June 1998 revealed that the appellant had 
signs of neurologic deficit in the left lower extremity and 
atrophy and weakness of the left thigh and calf.  Sensation 
was grossly abnormal, but difficult to evaluate because it 
fluctuated and seemed somewhat inconsistent.  The surgical 
scar was well healed, but tender.  Range of spine motion was 
95 degrees on forward flexion, 30 degrees backward extension 
and lateral flexion, bilaterally, and 60 degrees rotation, 
bilaterally, all described as "no limitation of motion".  
Neurologic and sensation evaluations were described as 
difficult, with left ankle clonus, decreased sensation on the 
left, and atrophy of the left lower extremity.  The 
examiner's diagnoses were neurologic abnormality involving 
the left lower extremity that was both motor and sensory, 
with weakness, limitation of function of the left lower 
extremity, and atrophy.  

VA examination in April 1999 showed that the appellant 
complained of constant pain, weakness, stiffness, 
fatigability, and lack of endurance.  He used over-the-
counter medication for relief.  He did not use crutches or 
braces.  Functionally, he had no true flare-ups, although 
getting around his place of employment (a prison) was 
described as difficult, but he did not take time off.  He 
could not do any heavy lifting or stooping.  Examination 
showed back flexion to 30 degrees, extension to 20 degrees, 
lateral flexion at 20 degrees, and rotation less than 20 
degrees without difficulty.  There was no decreased range of 
motion against resistance or repetitive motion and no 
incoordination on motion.  Neurologically, strength was 
measured 5/5 throughout and sensation was intact.  The 
diagnoses included low back pain, left-sided sciatica, and 
moderate nerve damage.  The examiner opined that the problems 
affecting the back and left leg pain began in service and are 
part of the same disability.  

II.  Pertinent Law and Regulations

The claim is well grounded as it is not inherently 
implausible.  See Drosky v. Brown, 10 Vet. App. 251 (1997); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (contention of 
an increase in disability severity renders claim well 
grounded).  The VA has satisfied its duty to assist the 
appellant in the development of facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  In June 1996, the Board remanded the 
claim for further development of the record, including VA 
examinations which were conducted in October 1996, January 
1998, June 1998, and April 1999.  On review, the Board sees 
no areas in which further development may be fruitful.  

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  If the 
preponderance of the evidence is in favor of the claim, or 
the evidence is in equipoise, the claim will be granted.  A 
claim will be denied only if the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.102 (1996); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

III.  Analysis

The current 30 percent rating for low back strain with 
sciatica is based on the criteria of Diagnostic Codes 5292 
and 5295.  Under Code 5292 for limitation of lumbar spine 
motion, moderate limitation of motion warrants a 20 percent 
rating and severe limitation warrants a 40 percent rating.  
Under Code 5295 for lumbosacral strain, a 20 percent rating 
is assigned for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating may be 
assigned where the lumbosacral strain is severe, with listing 
of whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a.  

The disability here is assigned a 30 percent rating, between 
the 20 and 40 percent ratings described in Codes 5292 and 
5295.  As the RO discussed in the January 2000 rating 
decision, the evidence did not identify a fractured vertebra, 
but there were findings of deformity of a vertebral body.  
Thus, the criteria of Code 5285, for residuals of a fractured 
vertebra, were not directly applicable, but an additional 10 
percent rating could be added where there was definite 
limited motion and demonstrable deformity of a vertebral 
body.  Therefore, the current 30 percent rating is based on a 
20 percent rating under Codes 5292 or 5295 with an additional 
10 percent under Code 5285. 

For an increased evaluation, therefore, the evidence must 
show (1) severe limitation of motion of the lumbar spine; (2) 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion; or (3) functional loss 
due to pain on motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995) (if there is 
additional functional loss due to pain associated with 
limited motion, then the evaluation may be increased).  

With regard to the evaluation of lumbar spine limitation of 
motion under Code 5292, the various VA examinations appear to 
have measured flexion, extension, lateral flexion, and 
rotation from various different baselines.  It also appears 
that at least one examiner, in January 1998, measured motion 
of the thoracic spine, while others measured the movement of 
the lumbar spine.  These discrepancies make evaluation of the 
disability more difficult, but in this case not impossible.  
The April 1993 examination revealed reduced flexion of the 
lumbar spine by 10 degrees, a slight reduction that could not 
be described as severe.  The October 1996 and April 1999 VA 
examinations, on the other hand, noted losses of flexion of 
25 degrees and 30 degrees, respectively, which would appear 
consistent with moderate loss of motion.  The June 1998 VA 
examination noted 95 degrees flexion, which the examiner 
there described as "no limitation of motion."  These 
findings do not suggest severe limitation of flexion.  As for 
extension, the April 1993 examination noted no loss, the 
October 1996 examination a 10 degrees loss, the June 1998 
examination no loss, and the April 1999 examination about a 
15 degree loss.  These findings do not suggest severe 
limitation of extension.  Concerning lateral flexion and 
rotation, the April 1993 examination revealed no loss, and 
the October 1996, June 1998, and April 1999 examinations 
revealed loss of no more than 15 to 20 degrees, none of which 
suggested a severe limitation of either lateral flexion or 
rotation.  In light of these findings, the preponderance of 
the evidence is against a higher evaluation under Code 5292.  

Regarding the criteria under Code 5295 for severe lumbosacral 
strain, the evidence summarized above does not indicate that 
the appellant had listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position.  There was some indication of 
loss of lateral motion and some arthritic changes, but there 
was no suggestion of joint space narrowing or irregularity, 
or of abnormal mobility on forced motion.  The loss of 
lateral motion and presence of some arthritic changes does 
not outweigh the absence of whole-spine listing, positive 
Goldthwaite's sign, marked limitation of forward bending, 
joint space narrowing or irregularity, and abnormal mobility 
on forced motion.  In light of these findings, the 
preponderance of the evidence is against a higher evaluation 
under Code 5295.

As Codes 5292 and 5295 provide at least in part for 
compensation based on limitation of motion as a residual of 
the disability, the Board must consider other factors such as 
pain and functional loss.  If there is additional functional 
loss due to pain associated with limited motion, then the 
evaluation may be increased utilizing the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  The appellant noted to the 
examiners that he had weakness and reduced endurance due to 
the disability.  The April 1993 VA examination indicated that 
there was no indication of pain on motion.  The October 1996 
examination revealed that the appellant visibly dragged his 
left leg, although there was no objective evidence of pain.  
The January 1998 and June 1998 examinations were silent as to 
any functional loss due to pain.  The April 1999 examination, 
though, indicated that the appellant had no flare-ups and did 
not take time off from work due to the disability.  These 
collective findings do not indicate that his limitation of 
motion produces such functional loss due to pain that it 
would warrant additional evaluation under 38 C.F.R. §§ 4.40, 
4.45 and DeLuca, 8 Vet. App. at 204-07.  

Other diagnostic criteria may be applicable by analogy.  The 
criteria of Codes 5286 and 5289 for bony fixation (ankylosis) 
of the spine permit up to a 100 percent schedular evaluation.  
However, the record does not indicate that the appellant's 
lumbar spine is completely fixed or ankylosed.  The only 
other remaining criterion potentially applicable is that of 
Code 5293 for intervertebral disc syndrome.  A 20 percent 
evaluation may be assigned for moderate impairment with 
recurring attacks.  A 40 percent evaluation may be assigned 
for severe impairment with recurring attacks and intermittent 
relief.  A 60 percent evaluation may be assigned for 
pronounced impairment with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4.71a.  

The April 1993 VA examination noted left foot drop, sensory 
hypesthesia of the left lower extremity, and left lumbar 
radiculopathy.  The October 1996 examination revealed 
arthralgia and negative straight leg raise.  The January 1998 
examiner described decreased sensation, weakness, and partial 
left foot drop.  A nerve conduction study in February 1998 
revealed no peripheral neuropathy or left peroneal 
neuropathy.  The June 1998 examination noted decreased 
sensation, left ankle clonus, left lower extremity atrophy, 
and a diagnosis of neurologic abnormality of the left lower 
extremity.  Finally, the April 1999 examination described 
normal strength, intact sensation, left-sided sciatica, and 
moderate nerve damage.  These findings, in total, suggest 
moderate impairment and do not indicate that the appellant is 
subject to severe recurring attacks with intermittent relief.  
For these reasons, a higher, 40 percent evaluation is not 
warranted under the criteria of Code 5293.  

In light of the evidence of record, the Board concludes that 
the appellant's disability does not result in severe 
limitation of motion, severe lumbosacral strain, functional 
loss due to pain, or severe neurological impairment due to 
intervertebral disc syndrome.  For these reasons, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to an evaluation 
in excess of 30 percent for low back strain with sciatica on 
and after February 1, 1993.  


ORDER

An evaluation in excess of 30 percent for low back strain 
with sciatica on and after February 1, 1993 is denied.  



		
	J. F. Gough
	Veterans Law Judge, Board of Veterans' Appeals


 
- 5 -


- 9 -


